DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 12/15/2021 has been entered. Claims 1-5, 7, 10-11, 14-16, 18-20 and 22 have been cancelled. Claims 6, 8, 9, and 17 have been amended. Therefore, claims 6, 8, 9, 12, 13, 17, 21 and 23 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to because:
Different elements referred to with different names in the claims i.e. “initial vertical member” and “additional vertical member” are all given the same numeral 28 in the drawings as shown in fig.1; in fact, there are three different elements referred to with numeral 28 in fig. 1.
The drawings are deficient (that is related to the indefiniteness issue below) in that there is no figure that explains how the embodiment utilizing the connecting members 38 can have the winch (now claimed in amended claim 6) operate telescoping vertical members with respect to each other since 38 receives both vertical members on its top and bottom ends. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attachment means”, “a retracting/extending device (referred to in the specifications with numeral 104 is not shown in any of the figures)”, “body winch, (in claim 21 and referred to in the specification with numeral 116 is not shown in the figures)” and “a securing rod (in claim 23 and referred to in the specification with numeral 88 is not shown in the figures)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Above are non-limiting drawings issues, the claims need to be reviewed in their entirety for compliance with drawings requirements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification states:

    PNG
    media_image1.png
    91
    585
    media_image1.png
    Greyscale

Yet there is no illustration other than clamp 90 shown in fig. 1 and appears to be pointing to a carabiner. Which raises the question as to what is the securing rod, and could it be utilized in place of a cable, note that the specification states that it can be used instead of 76 while 76 is at the bottom and attached to the cable ratchet, not even near clamp 90. This specification objection reflects on claim 23. 
 Appropriate correction is required.

Claim Objections
Claims 6 and 23 are objected to because of the following informalities:  
Claim 6, line 16 recites “the upper end”; examiner assumes it is the upper end of the upper member, however clarification is required since there are upper ends for the initial vertical member as well as for the additional vertical member already established in the claim.
Claim 6 recites “a cable ratchet” which is referred to with numeral 86 in fig. 1. Hence, examiner recommends showing the “retracting/extending device” referred to with numeral 104 and not shown in the figures?
In regards to claim 23 the claimed “securing rod” also referred to with numeral 88 and not shown in any of the figures; Examiner recommends illustrating all claimed limitations. Finally, is “FPS” in claim 23 refers to the “fall prevention system”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 12, 13, 17, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
An indefiniteness arises as a result of the amendment of claim 1 which recites “a winch assembly permanently or removably configured on the initial vertical member”; in light of that claim 1 recites “a connecting member”; it is not clear how the embodiment utilizing the connecting members 38 can have the winch (now claimed in amended claim 6) operate telescoping vertical members with respect to each other since 38 receives both vertical members on its top and bottom ends. It appears that applicant have mixed embodiments within the same claim. The claim will be examined as best understood. Further on, claim 21 recites “a body winch that is configured with the harness cable”; in light of that “a retracting/extending device” as well as “a winch assembly” has already been claimed in claim 6 from which claim 21 depends, it is not clear what is the “body winch” being recited in claim 21? Also, in light of that body winch referred to in the specification with numeral 116 is not shown in any of the figures. Note that currently claim 21 is only rejected under 112 second paragraph rejection, pending clarification.
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 12, 13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Franke, US (6695095) in view of Roberts, US (4932176).
In regards to claim 6 Franke discloses:
A fall prevention system (fig. 4) comprising: 
a lower anchor (20; figs. 4, 6 & 7) comprising: a bottom plate (24) comprising: bolt bore (34), support gussets (28s), an opening (opening in socket 30 receiving 36a), 
an initial vertical member (36a) with a lower end and an upper end (lower & uppers ends of 36a respectively), the lower end dimensioned to fit within the opening on the lower anchor (as shown in fig. 4), 
a connecting member (middle socket 30; fig. 4) having a lower opening and an upper opening (top and bottom openings receiving 36 and 36a respectively), the lower opening dimensioned to accept the upper end of the initial vertical member (as shown in fig. 4), 
an additional vertical member (36) with a lower end and an upper end (lower & uppers ends of 36 respectively), the lower end dimensioned to fit within the upper opening on the connecting member (as shown in fig. 4), 
an upper member (top member 30; figs. 16-21) with: a lower end (bottom of top member 30) having an opening (opening that receives 36b), an upper end (at 56), a horizontal section (horizontal top member 56) attached by attachment means (one of the gussets 28) to the upper end, support gussets (top 28s; figs. 16-21), 
a plurality of cable securing means (38, 38a) that are attached to at least one of the initial and additional vertical members, connecting member and upper member (indirectly in the same manner in the current application), 
at least one securing cable (40) having a first end (top end of 40) secured to one of the plurality of cable securing means (38; as shown in fig. 4), and a second end (bottom of 40) secured to a structural location (at 41; fig. 4), 
a cable ratchet (41) configured on the securing cable (fig. 4),
 a harness (52) configured to be worn by a person (fig. 4) and comprising: 
a harness cable (48; numeral 48 in fig. 4 pointing to the cable) that is secured to one of the plurality of cable securing means (38a), and 
a retracting/extending device (48; numeral 48 in fig. 5 pointing to retractable device).
In regards to claim 6 Franke does not disclose a winch assembly.
However, Roberts teaches a winch assembly (20) permanently or removably configured on the initial vertical member (16). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescoping vertical member and the winch assembly taught by Roberts onto the initial vertical member of Franke for their predicable function of providing an adjustable height vertical member which can easily fit to the required height of a given work place and which allows attaining the exact required height via motorized adjustment means. 
In regards to claim 8 Roberts teaches the additional vertical member telescopes upward from within a lower vertical member (tubes 15, 16 as shown in fig. 2; Roberts).
In regards to claim 9 Roberts teaches the additional vertical member telescoping upward from within the lower vertical member is facilitated by the winch assembly comprising: an enclosure (enclosure of 20 shown in figs. 1, 3, 4) configured on the lower vertical member and having: a motor (21) that is configured with and powers a spool (23, 28, 29), a cable (25) with a first end secured to the spool (fig. 4) that is configured with a raising and lowering mechanism (31), and a second end secured to the second vertical member (at 28a), and raising and lowering controls (30).
	In regards to claim 12 Franke discloses the claimed invention except for the lower anchor, initial vertical member and additional vertical member are integrally manufactured as a single unit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the lower anchor, initial vertical member and additional vertical member as integral single unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the lower anchor, initial vertical member and additional vertical member as integral single unit for the predictable function of having a sturdier structure which is less likely to fail at the connection points. 
	In regards to claim 13 Franke discloses a bolt is inserted through each bolt bore on the lower anchor and into a ground level surface of a structure, thereby securing the lower anchor to the ground level surface (Col 3; LL55-61; see excerpt below).
	
    PNG
    media_image2.png
    160
    531
    media_image2.png
    Greyscale

	In regards to claim 17 Franke discloses the retracting/extending device (48) is configured to allow the harness cable to be maintained at a length and to lock when a sudden tension is detected (excerpt of the abstract below).

    PNG
    media_image3.png
    113
    510
    media_image3.png
    Greyscale

	As best understood, in regards to claim 23 Franke discloses a securing rod with a clamp at each end, wherein the securing rod is clamped to the FPS and a section of a building frame. As best understood the “securing rod with a clamp” is the carabiner/hook that attaches the harness to one of cable securing means.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive because:
Applicant argues that while a winch is well known the specific use onto a fall arrest device is novel ... and that it is difficult to argue the combination is predictable since the applicant himself did not consider a winch until after the use/test of the original design. Examiner respectfully yet firmly disagree because having a single vertical member/post/mast being telescopic with the use of a winch is not out of the skill of a person of ordinary skill in the art neither does it yield an unexpected result. Examiner re-asserts that a telescoping mast such as the one taught by Roberts would indeed provide predictable result when taught onto the vertical member of Franke as detailed in motivation statement above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634